Citation Nr: 1104354	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  08-02 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted sufficient 
to reopen a claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD) and, if so, whether service 
connection is warranted for the claimed disorder.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active military service from September 1952 to 
August 1954.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a December 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.


FINDINGS OF FACT

1.	A May 2005 rating decision denied the Veteran's application to 
reopen a claim of entitlement to service connection for PTSD.  
The Veteran was notified of his appellate rights, but did not 
file a notice of disagreement within one year of the rating 
decision.

2.	Evidence received since the May 2005 rating decision is not 
cumulative of the evidence of record at the time of the May 
2005 denial as it relates to an unestablished fact necessary 
to substantiate the claim of service connection for PTSD and 
raises a reasonable possibility of substantiating the 
Veteran's claim of service connection.

3.	The competent evidence of record indicates the Veteran has 
been diagnosed with PTSD under the DSM-IV criteria due to an 
in-service stressor.


CONCLUSIONS OF LAW

1.	The May 2005 rating decision which denied the Veteran's 
application to reopen a claim of entitlement to service 
connection for PTSD is final.  38 U.S.C.A. § 7105(c) (West 
2002).

2.	Evidence received since the May 2005 rating decision in 
connection with Veteran's claim of entitlement to service 
connection for PTSD is new and material, and the claim of 
service connection is reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156 (2010).

3.	PTSD was incurred as a result of active service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304(f) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, no 
purpose would be served by undertaking an analysis of whether 
there has been compliance with the notice and duty to assist 
requirements set out in the Veterans Claims Assistance Act (VCAA) 
of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

I.	New and Material Evidence

The RO previously denied the Veteran's application to reopen a 
claim of service connection for PTSD in May 2005.  The RO 
considered Vet Center and private treatment records, statements 
from the Veteran's private physician and the report of a June 
2004 VA examination.  The RO determined that service connection 
for PTSD was not warranted because the preponderance of the 
evidence did not support a conclusion that the Veteran suffered 
from such a disorder.  The Veteran was notified of this decision 
and of his procedural and appellate rights by letter in May 2005.  
He did not complete an appeal of this decision.  Thus, it is 
final. 38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 
20.1103 (2010).

However, if new and material evidence is presented or secured 
with respect to a claim which has been disallowed, VA shall 
reopen the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  When determining 
whether additional evidence is new and material, VA must 
determine whether such evidence has been presented under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108 (West 2002). 

Effective from August 29, 2001, the regulations defining "new and 
material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to reopen 
a previously denied claim.  38 C.F.R. §§ 3.156(a) and 3.159(b).  
These specific provisions are applicable only to claims filed on 
or after August 29, 2001.  As the Veteran filed his claim seeking 
to reopen in October 2005, the Board has considered these 
provisions.

To reopen a claim which has been previously denied and which is 
final, the claimant must present new and material evidence.  38 
U.S.C.A. § 5108 (West 2002).  Under the amended regulations, new 
evidence means existing evidence not previously submitted to 
agency decision makers.  Material evidence means evidence that, 
by itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. § 
3.156(a) (2010).

The credibility of the evidence is presumed in determining 
whether new and material evidence has been submitted.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence received since the May 2005 RO decision includes 
statements from the Veteran's spouse and sister-in-law and two 
further statements from his private physician.  Significantly, 
the private physician's statements provide a current diagnosis of 
PTSD and indicates the Veteran receiving treatment for the 
disorder.  The statements from the Veteran's private physician 
also provide an explanation as to why the Veteran was not earlier 
diagnosed with PTSD.  As noted above, the RO found the Veteran 
did not suffer from PTSD at the time his original claim was 
denied.

The Board concludes that the additional evidence submitted by the 
Veteran is new and material with respect to the issue of service 
connection for PTSD.  This evidence was not previously of record 
at the time of the May 2005 rating decision.  Further, the 
statements from the Veteran's private physician are not 
cumulative of prior records because they provide a current 
diagnosis of PTSD.  Previously, the RO determined that the 
Veteran was not diagnosed with PTSD.  The evidence is therefore 
relevant and probative and raises a reasonable possibility of 
substantiating the claim.  These statements from the Veteran's 
private physician, presumed credible, bear substantially upon the 
specific matters under consideration as they relate to an 
unestablished fact necessary to substantiate the claim and raise 
a reasonable possibility of substantiating the claim.  
Consequently, the Veteran's claim of entitlement to service 
connection for PTSD is reopened.  The Board will now address the 
Veteran's claim of service connection on the merits.

II.	Service Connection

The Veteran asserts that he suffers from PTSD due to a personal 
assault that occurred during active service.  Specifically, he 
contends that, during basic training, a sergeant made sexual 
advances towards him and, after the Veteran resisted, another 
sergeant hit him in the mouth with a rifle butt in retaliation.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (2010); a 
link, established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. 38 C.F.R. § 3.304(f).  
In this case, the Veteran contends that a noncombat-related 
stressor caused his PTSD.  As the Veteran's claimed stressor does 
not involve being engaged in combat with the enemy, his lay 
testimony alone is not enough to establish the occurrence of the 
alleged stressors.  See Moreau v. Brown, 9 Vet. App. 389, 395 
(1996), Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996); but see 
Stressor Determinations for Posttraumatic Stress Disorder, 75 
Fed. Reg. 39,843, 39,852 (July 13, 2010) (codified at 38 C.F.R. § 
3.304(f)(3) (liberalizing the evidentiary standard for 
establishing an in-service stressor based on fear of hostile 
military or terrorist activity).  To that end, the record must 
contain service records or other corroborative evidence that 
substantiates or verifies the Veteran's statements as to the 
occurrence of the claimed stressor(s).  See West (Carlton) v. 
Brown, 7 Vet. App. 70, 76 (1994); Zarycki v. Brown, 6 Vet. App. 
91, 98 (1993).

Since the Veteran's claimed stressor alleges personal trauma, the 
Board notes that in Patton v. West, 12 Vet. App. 272, 278 (1999), 
the United States Court of Appeals for Veterans Claims (Court) 
specified that there are special evidentiary procedures for PTSD 
claims based on personal assault.  See VA ADJUDICATION MANUAL 
M21-1MR, Part IV, subpart ii.1.D.17.  Because personal trauma is 
an extremely personal and sensitive issue, many incidents of 
personal trauma are not officially reported, and the victims of 
this type of in-service trauma may find it difficult to produce 
evidence to support the occurrence of the stressor.  It is often 
necessary to seek alternative evidence.  Id.

Further, if a PTSD claim is based on in-service personal assault, 
evidence from sources other than the Veteran's service records 
may corroborate the Veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, mental health 
counseling centers, hospitals, or physicians; and statements from 
family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes.  VA 
will not deny a PTSD claim that is based on in-service personal 
assault without first advising the claimant that evidence from 
sources other than the Veteran's service records or evidence of 
behavior changes may constitute credible supporting evidence of 
the stressor and allowing him or her the opportunity to furnish 
this type of evidence or advise VA of potential sources of such 
evidence. VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an opinion 
as to whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(5) (as amended).

As noted above, service connection for PTSD requires medical 
evidence diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
and credible supporting evidence that the claimed in-service 
stressor occurred.  38 C.F.R. § 3.304(f).  In the instant case, 
the Veteran's private physician has found the Veteran met the 
criteria for a diagnosis of PTSD and that this condition is due 
to trauma experienced in the military.  See, e.g., January and 
December 2006 statements from Dr. Bey, Jr.  The remaining 
question, therefore, is whether there is credible evidence the 
claimed in-service stressor occurred.

An initial review of the Veteran's claims folder offers no overt 
evidence supporting the Veteran's asserted in-service stressor.  
In this regard, the Board notes that the Veteran's service 
treatment and personnel records have been destroyed and there is 
no record the Veteran reported the claimed incidents to his 
superiors at the time, nor is there any official record of the 
incidents occurring.  

However, the Board observes that the Veteran's spouse, to whom he 
was married during service, submitted a statement in support of 
the Veteran's claim in December 2004.  In this statement, the 
spouse stated the Veteran was sexually attacked by his sergeant 
and, after realizing what happened and rejecting this advance, he 
was struck in the mouth with a rifle butt during bayonet 
training.  The spouse further stated that their lives have been 
affected by these events since.  In addition, the Veteran's 
sister-in-law submitted a statement in December 2006, indicating 
that she remembers how upset the Veteran's parents and her sister 
were due to the injuries he sustained after being struck in the 
mouth.  Furthermore, a December 2004 statement by a Vet Center 
readjustment counseling specialist found the Veteran to be an 
"honest and honorable man" who is coping with a very hostile 
traumatic experience in the military.  Finally, the Board notes 
that, in his December 2006 statement, Dr. Bey, a medical doctor, 
has indicated that the Veteran's dental records substantiate his 
injuries and assertions of an in-service trauma.

In light of the evidence discussed above the Board finds there to 
be credible evidence the Veteran's claimed in-service stressors 
occurred.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990) (a 
Veteran need only demonstrate that there is an "approximate 
balance of positive and negative evidence" in order to prevail).

In sum, Dr. Bey's statements have provided a diagnosis of PTSD 
due to an in-service personal assault as well as a rationale 
discussing the credibility of the Veteran's reported in-service 
stressor.  Furthermore, as discussed above, the Board has found 
there is credible evidence that the Veteran's claimed in-service 
stressors occurred.  

Accordingly, resolving all doubt in favor of the Veteran, the 
Board concludes that service connection for PTSD is warranted.  
See 38 U.S.C.A. § 5107 (West 2002); see also 38 C.F.R. 
§ 3.304(f).


ORDER

New and material evidence having been submitted, the claim of 
service connection for PTSD is reopened.

Service connection for PTSD is granted, subject to the laws and 
regulations governing the payment of monetary benefits.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


